 In the Matter Of HENRY J. NORTZ, INC., EMPLOYERC00INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELP-ERS OFAMERICA, LoCAL No. 182, A. F. L., PETITIONERCase No. 3-RC-292.-Decided October 17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John McRee,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Intervenor 1moved to dismiss the petition upon jurisdictional grqunds, and alsoupon the basis that the unit sought is inappropriate.This motion willbe considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer, a New York corporation with its sole place ofbusiness at Lowville, New York, is engaged in the wholesale distribu-tion of beer and soft drinks.During 1948, the Employer purchasedbeer in the amount of $326,000, all of which was bought, brewed, andbottled within the State of New York.'During 1948, the Employer'ssales of beer and soft drinks exceeded $500,000, all of which were madewithin the State of New York.Four weeks prior to the hearing theEmployer ceased distribution of one of the local brews and began thedistribution of Duquesne beer, which is shipped to the Employer fromPittsburgh, Pennsylvania, and the returnable bottles are shipped backto Pittsburgh.The sale of this brand during such 4-week periodamounted to $4,500, or approximately 15 percent of the Employer'stotal sales.It appears that the Employer intends to continue in-definitely the distribution of Duquesne beer.It is the sole distributor1International Union of United Brewery, Flour,Cereal, Soft Drink&DistilleryWorkersof America,Local No.54, C. I. O.2With the exception of a $2,000 purchase of La Batt's and Heinekin's beer,which arebrewed and bottled in Canada and Holland, respectively.86 N. L.R. B., No. 79.580 HENRY J. NORTZ, INC.581of this brand in six counties in the State of New York.Our policyhas been to assert jurisdiction over franchised wholesale distributorsof wine, liquor, or beer which is made outside the State.' In accord-ance with our customary policy, we find that the Employer is engagedin commerce within the meaning of the Act 42.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner seeks a unit composed of all employees of the Em-ployer's Lowville, New York, plant, including drivers, helpers, andwarehousemen.The Employer and the Intervenor do not dispute thecomposition of the proposed unit, but the Intervenor contends that amulti-employer unit is the only appropriate one.In 1941, a number of beer and soft drinks distributors, includingthe Employer, decided to negotiate jointly with the Intervenor.Eachdistributor was separately represented, and acted as an independentcontracting party.Contracts were signed individually by each dis-tributor.'This group had no name until 1947, when it was calledthe "Jefferson-Lewis County Beer Distributors Association." InDecember 1947, the organization's treasury became depleted, and theassociation has now ceased to exist.The Intervenor contends that since the beer distributors in the areahave traditionally negotiated jointly for their employees, and havebeen signatories to identical contracts growing out of such negotia-tions, collective bargaining, insofar as the Employer is concerned, hasbeen established on a multi-employer basis.The record does not estab-lish that there is any organization presently in existence which isauthorized to bargain jointly for the Employer and the other beerdistributors.Moreover, the record clearly indicates a desire on thepart of the Employer at this time to pursue a course of individual bar-gaining.Apart from all other considerations, and in accordance withour prior decisions,e we find that this factor is controlling.Accord-ingly, we reject the Intervenor's contention that a multi-employer unit3 See e.g.Matter of Wins Distributing Company,82 N. L.R. B. 669;Mutual Distribut-Co., 81 N.L. It. B. 208;General BeveragesCo., 81 N.L. R. B. 647.4 The Intervenor'smotion to dismiss the petition upon jurisdictional grounds is herebydenied.6Bargaining contracts contain the following preamble : "Between theundersigned firmsofWatertown and Lowville,New York,herein called the Employer,and Brewery Workers6Matter ofKintty Optical Company,85 N. L.R. B. 1940,and cases cited therein.8c7an l-SO-vol. 86--38 .582DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the only appropriate one, and find that a single-employer unit is.appropriate.'We find that all employees at the Employer's Lowville, New York,;plant, including drivers, helpers, and warehousemen, but excluding-office and clerical employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for the-purposes of collective bargaining with the Employer, an election by.secret ballot shall be conducted as early as possible, but not later than.30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was:heard, and subject to Sections 203.61 and 203.62 of National Labor-Relations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were,employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not work-during said pay-roll period because they were ill or on vacation or-temporarily laid off, but excluding those employees who have since-quit or been discharged for cause and have not been rehired or rein-.:stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether,or not they desire to be represented, for purposes of collective bargain.ing, by International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, Local No. 182, A. F. L.94 The Intervenor'smotion to dismiss the petition on the basis that the unit sought is'inappropriate is hereby denied.8Either participant in the election directed herein may,upon its prompt request to, and.approval thereof by, the Regional Director, have its name removed from the ballot.8As the Intervenor is presently out of compliance with the filing requirements of theAct, its name is omitted from the ballot. In the event the Intervenor effects compliance-within 2 weeks from the date of this Direction,the Regional Director is hereby instructedto accord it a place on the ballot.